TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-19-00228-CV


                                        J. M. D., Appellant

                                                v.

                   Department of Family and Protective Services, Appellee




            FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
     NO. D-1-FM-17-004585, THE HONORABLE TIM SULAK, JUDGE PRESIDING


                                              ORDER


PER CURIAM

               Appellant J. M. D. filed his notice of appeal on April 1, 2019. The appellate

record was complete May 2, 2019, making appellant’s brief due May 22, 2019. To date,

appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines.    Therefore, we order Colin Gaffney to file appellant’s brief no later than

June 12, 2019. If the brief is not filed by that date, counsel may be required to show cause why

he should not be held in contempt of court.

               It is ordered on May 28, 2019.



Before Chief Justice Rose, Justices Kelly and Smith